                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

KRISTIE WEBER                                                            PLAINTIFF

V.                                  3:18CV00150 JM

FOWLER FOODS, INC., et al                                                DEFENDANTS

                                           ORDER

       After review of the Defendants= Motion to Dismiss, Plaintiff=s Response, and Defendants=

Reply. The Court finds that the Motion to Dismiss should be converted to a Motion for

Summary Judgment under Federal Rule of Civil Procedure 12(d).

       If the parties have an objection to the conversion of this motion to a summary judgment

motion, please file a response citing authority for your objection by Monday, November 5, 2018.

Otherwise, you may submit any supplemental material in support of your Motion or Response

on or before December 3, 2018.

       IT IS SO ORDERED this 30th day of October 2018.



                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District Judge
